DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Drawings	3
IV. Claim Rejections - 35 USC § 103	3
A. Claims 1-3, 5, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0358680 (“Jeong”) in view of either of US 2018/0122916 (“Fang”) and US 2014/0097518 (“Cheng-518”) and further as evidenced by admissions in the Instant Application for claims 5 and 14 only.	4
B. Claims 7, 8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of any of Fang and Cheng-518 and further in view of US 2016/0343623 (“Fogel”).	12
C. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518 and further in view of Fogel, as applied to claim 8 above, and further in view of Cheng-518.	16
D. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518, as applied to claims 10 and 11 above, and further in view of US 2015/0228653 (“Cheng-653”).	17
E. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518, and further in view of Cheng-653, as applied to claim 12 above, and further in Cheng-518.	17
F. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518 and further in view of Fogel, as applied to claims 16-19 above, and further in view of Fang and admissions in the Instant Application.	18
V. Response to Arguments	20
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/15/2021 has been entered.

III. Drawings
The drawings were received on 11/19/2021.  These drawings are acceptable.  Accordingly, the objection to the drawing (09/20/2021) is withdrawn.

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
A. Claims 1-3, 5, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0358680 (“Jeong”) in view of either of US 2018/0122916 (“Fang”) and US 2014/0097518 (“Cheng-518”) and further as evidenced by admissions in the Instant Application for claims 5 and 14 only. 
Claim 1 reads,
1. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 
[1a] one or more vertical fins formed on a first region of a substrate, 
[1b] wherein each of the one or more vertical fins formed on the first region of the substrate includes a fin core and a flared fin section made of the same material as the substrate; and 
[2a] one or more vertical fins formed on a second region of the substrate, 
[2b] where the second region of the substrate is adjacent to the first region of the substrate, and 
[2c] wherein each of the one or more vertical fins formed on the second region of the substrate includes a pillar core and a flared pillar section made of a different material than the one or more vertical fins formed on the first region of the substrate; and
[3a] a filler layer on the substrate, 
[3b] wherein a top surface of the filler layer intersects the flared fin section.  

With regard to claim 1, Jeong discloses,
1. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 
[1a] one or more vertical fins 20 [¶ 33, 66] formed on a first region 1a [¶ 65] of a substrate 5 [¶ 65] [Figs. 6, 7], 
[1b] wherein each of the one or more vertical fins 20 formed on the first region 1a of the substrate 5 includes a fin core 16 [i.e. “protruding portion 16”] and a flared 16” and “body portion 13” of fin 20] made of the same material as the substrate [i.e. Si at ¶ 65; Figs. 11-13; ¶¶ 77-85]; and 
[2a] one or more vertical fins 22 formed on a second region 1b [¶ 66] of the substrate 5, 
[2b] where the second region of the substrate 1b is adjacent to the first region 1a of the substrate 5 [as shown in Fig. 6], and 
[2c] wherein each of the one or more vertical fins 22 formed on the second region 1b of the substrate 5 includes a pillar core [i.e. “protruding portion 16”] and a flared pillar section [flaring portion between “protruding portion 16” and “body portion 13” of fin 20] …; and
[3a] a filler layer 25, 27 [¶ 66] on the substrate 5, 
[3b] wherein a top surface of the filler layer 25, 27 intersects the flared fin section [as shown in Fig. 7 as well as each of Figs. 3B, 4B, and 5B].  

With regard to feature [2c] of claim 1, Jeong does not teach that the fins 22 in the second region 1b are “made of a different material than the one or more vertical fins 20 formed on the first region 1a of the substrate 5”.  However this feature if obvious in view of either of Fang and Cheng-518, as follows.
Fang, like Jeong, teaches a semiconductor device including a plurality of finFETs in two adjacent regions of the substrate.  Fang further teaches that the two regions are for forming both PMOS and NMOS finFETs in order to form a CMOS device (Fang: ¶¶ 17, 21, 47).  Fang further teaches that the PMOS finFETs in the PMOS region of the substrate 210 include an upper portion of the fin 220 made from SiGe and a lower portion of the fin 220 made from the Si substrate 210 and that the NMOS finFETs made in the adjacent NMOS region have both upper and lower portions of the fin 220 may from Si (Fang: ¶ 22; Figs. 2A-2B).  Fang manufactures the SiGe region in the same manner as in the Instant Application, i.e. by removing a portion of the Si substrate 410 and epitaxially growing SiGe 412 in its place, said SiGe 412 eventually becoming 430 of the fins of the PMOS finFETs by the etching of the fins from the bulk and epitaxially grown material (Fang: ¶¶ 34-37, Figs. 4A-4D).  In addition, Fang shows in each of Figs. 2A and 4D that the transition from the SiGe upper portion of the fin to the lower Si portion of the fin occurs below the top surface of the isolation material 252/250 (i.e. the claimed “filler”).
Similarly, Cheng-518, like Jeong, teaches a semiconductor device including a plurality of finFETs in two adjacent regions of the substrate.  Chang further teaches that the two regions are for forming both p-type and n-type finFETs in order to form a CMOS device (Cheng-518: ¶¶ 2, 63).  Fang further teaches that the p-finFETs in the PMOS region of the substrate 130L include an upper portion 50 of the fin made from the SiGe layer 50R and a lower portion of the fin 220 made from the Si substrate 210 (i.e. the well region 132B of the Si substrate 130L) and that the n-finFETs made in the adjacent NMOS region have both upper 30 and lower portions (i.e. well 132A of the substrate 130L) of the fin made from the bulk Si of the substrate 130L (Cheng-518: ¶¶ 64-74; Figs. 9A-B to 14A-B).  Cheng-518 manufactures the SiGe region in the same manner as in the Instant Application, i.e. by removing a portion of the Si substrate 130L (¶ 63) and epitaxially growing SiGe 50R in its place, said SiGe 50R eventually becoming the upper, SiGe portion 430 of the fins of the p-finFETs by the etching of the fins from the bulk and epitaxially grown material (Cheng-518: ¶¶ 64-74; Figs. 9A-B to 14A-B).  In addition, Cheng-518 shows in Fig. 13B that the transition from the SiGe upper portion of the fin to the lower Si portion of the fin occurs below the top surface of the isolation material 120 (i.e. the claimed “filler”).
Inasmuch as Jeong teaches that the finFETs 20 can be either PMOS or NMOS (Jeong: ¶ 96), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make both PMOS and NMOS finFETs in order to make a CMOS 
Thus, in addition, in order to make the PMOS devices of the CMOS device, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a regions of the substrate of Jeong to have Si/SiGe fins by the manner taught in either of Fang and Cheng-518, because each of Fang and Cheng-518 teaches that their process is suitable for making the fins for both Si/SiGe PMOS finFETs and Si NMOS finFETs on the same Si substrate. 
Note that the fins are etched from the bulk semiconductor material in each of Jeong, Fang, and Cheng-518 (supra).  As such, when the substrate of Jeong is modified to include the SiGe bulk portion, as taught in either of Fang and Cheng-518, the fins would have the same shape as disclosed in Fang, and the orientation of the top surface of the isolation structure 25, 27, i.e. the claimed “filler” would be the same as shown in any of Figs. 7-9.  Therefore, in addition to the top surface of the isolation layer 25, 27 intersecting the flared fin section [of Si], it would also intersect the flared pillar section [of SiGe].
This is all of the features of claim 1.

With regard to claims 2 and 3, Jeong modified according to either of Fang and Cheng-518 further teaches,
2. (Currently Amended) The semiconductor device of claim 1, wherein each of the one or more fin cores 16 [in a first region] are silicon, and each of the one or more pillar cores 16 [in a second region] are silicon-germanium [as explained under claim 1].  
16 made of Si] and each of the pillar cores [i.e. 16 made of SiGe] have a width that is less than the width of a lower fin section 13 below each of the fin cores [as shown in any of Figs. 7-9 of Jeong].  

Claim 5 reads,
5. (Currently Amended) The semiconductor device of claim 3, wherein the flared pillar sections below the top surface of the filler layer have a germanium concentration gradient.
As explained above, Jeong in view of either of Fang and Cheng-518 teaches the pillar cores 16 are made of SiGe.  As also stated above, each of Fang and Cheng-518 teaches transition from SiGe to the Si lower fin section is positioned below the top surface of the isolation structure (Fang: 250; Cheng-518: 120).
Thus, in addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to etch back the isolation structure 25, 27 of Jeong such that the transition from SiGe to the Si lower fin section is positioned below the top surface of the isolation structure 25, 27, as taught in each of Fang and Cheng-518.  The motivation, before the filing of the Instant Application, would have been to ensure that the entire channel for the p-finFET is SiGe, as taught in each of Fang and Cheng-518.
As to the claimed germanium gradient, it is held, absent evidence to the contrary that, “the flared pillar sections below the top surface of the filler layer have a germanium concentration gradient”, as claimed.  Reasoning follows.
 At least the portion of flared SiGe pillar section in Jeong/(Fang or Cheng-518) is oxidized to form a first oxidation layer 45 made of first 35 and second 43 oxidation oxide layers (Jeong: ¶¶ 53-55; Fig. 2B, 7).  As admitted in the Instant Application, oxidation of SiGe is preferential to forming silicon oxide while the Ge diffuses inwardly from the oxidation and 25, 27 (Instant Specification: ¶ 104 at pp. 25-26).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 5.

With regard to claim 6, Jeong modified according to either of Fan and Cheng-518 further teaches,
6. (Original) The semiconductor device of claim 5, further comprising, a gate structure 85, 285 on the one or more vertical fins formed on the first region of a substrate, and a gate structure on the one or more vertical fins formed on the second region of the substrate.
Jeong teaches different gate electrodes 90, 290 on the fins in the different regions (Jeong: ¶ 67).  Each of Fang and Cheng-518 also teaches using different gate electrodes for the p-finFETs versus the n-finFETs in their different regions (Fang: 240A, 240B in Figs. 2A-2B, ¶ 21; Cheng-518: 72A, 72B in Fig. 15B ¶¶ 61-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form appropriate gate electrodes for each of the p-finFETs versus the n-finFETs in order to optimize the operation of the p-finFETs versus the n-finFETs, as taught to be known in each of Fang and Cheng-518 (id.). 

Claim 10 reads, 
10. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 
[1a] one or more vertical fins formed on a first region of a substrate, 

[1c] wherein the one or more vertical fins formed on the first region of the substrate are made of the same material as the substrate; and  
[2a] YOR920161500US02 (1553 D)Page 42 of 46one or more vertical fins formed on a second region of the substrate, 
[2b] where the second region of the substrate is adjacent to the first region of the substrate, and 
[2c] wherein each of the one or more vertical fins formed on the second region of the substrate includes a pillar core, a substrate pillar, and a flared pillar section between the pillar core and the substrate pillar, 
[2d] wherein the one or more vertical fins formed on the second region of the substrate include a different material than the one or more vertical fins formed on the first region of the substrate; and
[3a] a filler layer on the substrate, 
[3b] wherein a top surface of the filler layer intersects the flared fin section.  

With regard to claim 10, Jeong discloses,
10. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 
[1a] one or more vertical fins 20 [¶ 33, 66] formed on a first region 1a [¶ 65] of a substrate 5 [¶ 65] [Figs. 6, 7], 
[1b] wherein each of the one or more vertical fins 20 formed on the first region 1a of the substrate 5 includes a fin core 16 [i.e. “protruding portion 16”], a lower fin section 13 [“body portion 13”], and a flared fin section [flaring portion between 16 and 13] between the fin core 16 and the lower fin section 13 [Figs. 11-13; ¶¶ 77-85], 
[1c] wherein the one or more vertical fins 20 formed on the first region 1a of the substrate 5 are made of the same material as the substrate 5 [i.e. Si at ¶ 65]; and  
[2a] YOR920161500US02 (1553 D)Page 42 of 46 one or more vertical fins 22 formed on a second region 1b [¶ 66] of the substrate 5, 
[2b] where the second region of the substrate 1b is adjacent to the first region 1a of the substrate 5 [as shown in Fig. 6], and 
22 formed on the second region 1b of the substrate 5 includes a pillar core [i.e. “protruding portion 16”], a substrate pillar [“body portion 13”], and a flared pillar section [flaring portion between “protruding portion 16” and “body portion 13” of fin 20] between the pillar core 16 and the substrate pillar 13, 
[2d] … [not taught] …
[3a] a filler layer 25, 27 [¶ 66] on the substrate 5, 
[3b] wherein a top surface of the filler layer 25, 27 intersects the flared fin section [as shown in Fig. 7 as well as each of Figs. 3B, 4B, and 5B].

With regard to feature [2d] of claim 10,
[2d] wherein the one or more vertical fins formed on the second region of the substrate include a different material than the one or more vertical fins formed on the first region of the substrate; and
Feature [2d] of claim 1 is the same as feature [2c] of claim 1 and has been addressed above and is incorporated here. 

With regard to claim 11, Jeong modified according to either of Fang and Cheng-518 further teaches,
11. (Currently Amended) The semiconductor device of claim 10, wherein each of the one or more fin cores 16 [in a first region] are silicon, and each of the one or more pillar cores 16 [in a second region] are silicon-germanium [as explained under claim 1].  

Claim 14 reads,
14. (Currently Amended) The semiconductor device of claim 10, wherein the flared pillar sections below the top surface of the filler layer have a germanium concentration gradient.
The feature is obvious for the same reasons as discussed above under claim 5 and is incorporated herein by reference. 

Claim 15 reads,
15. (Original) The semiconductor device of claim 14, further comprising a gate dielectric layer on the exposed surfaces of the fin cores, pillar cores, and top surface of the filler layer.
As discussed above under claim 6, Jeong teaches different gate electrodes 90, 290 on the fins in the different regions (Jeong: ¶ 67).  Each of Fang and Cheng-518 also teaches using different gate electrodes for the p-finFETs versus the n-finFETs in their different regions (Fang: 240A, 240B, ¶ 21; Cheng-518: 72A, 72B, ¶¶ 61-62).  The gate electrodes in each of Jeong, Fang and Cheng-518 teaches a gate dielectric on the exposed surfaces of the fins and on the top surface of the filler layer (Jeong: 80(=35/43/75) in Fig. 2B, ¶¶ 42-57; Fang: 230 in Figs. 2A-2B; ¶ 24; Cheng-518: 70A, 70B in Fig. 15B, ¶¶ 61-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form appropriate gate electrodes including their respective gate dielectrics for each of the p-finFETs versus the n-finFETs in order to optimize the operation of the p-finFETs versus the n-finFETs, as taught to be known in each of Fang and Cheng-518 (id.). 

B. Claims 7, 8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of any of Fang and Cheng-518 and further in view of US 2016/0343623 (“Fogel”).
Claims 7 and 8 read,
7. (Original) The semiconductor device of claim 6, further comprising a first punch-through stop (PTS) below each of the pillar cores.
8. (Original) The semiconductor device of claim 7, further comprising a second punch-through stop (PTS) below each of the fin cores.

Fogel, like each of Fang and Cheng-518, teaches a method of forming a CMOS including both n-type finFETs and p-type finFETs (Fogel: ¶ 4).  Fogel further teaches the benefits of forming punch-through stops 46, 48 in the lower portion of the fins in order to reduce leakage (Fogel: ¶¶ 3, 48).  Fogel further teaches a method of forming a punch-through stop by forming filler layers 30, 34, each including a dopant appropriate for the punch-through stop required for the different n-type finFETs (i.e. p-type PTS dopant) and p-type finFETs (i.e. n-type PTS dopant) (Fogel: ¶¶ 46-47; Figs. 7-9) and then diffusing the respective dopants into the lower portions of the respective fins (Fogel: ¶ 48; Figs. 10-11).  Fogel specifically teaches that diffusing the dopant into the lower portions of the fin is better than using implantation in order to prevent implantation-induced damage to the fins (Fogel: ¶ 9).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form n-type PTS dopant below each of the SiGe pillar cores of Jeong modified according to either of Fang and Cheng-518 (from which p-finFETs are formed) and p-type PTS dopant below each of the Si fin cores 120 of Jeong or Jeong modified according to either of Fang and Cheng-518 (from which n-finFETs are formed), in order to reduce leakage, as taught by Fogel.  As such, Fogel may be seen as an improvement to Jeong modified according to either of Fang and Cheng-518 in this regard.  (See MPEP 2143.)

Claim 16 reads,
16. (Currently Amended) A semiconductor device with vertical fins on a substrate, comprising: 

[1b] wherein each of the one or more vertical fins formed on a first region of a substrate includes a fin core, a lower fin section, and a flared fin section between the fin core and the lower fin section, 
[1c] wherein the one or more vertical fins formed on the first region of the substrate are made of the same material as the substrate; 
[2a] one or more vertical fins formed on a second region of the substrate, 
[2b] where the second region of the substrate is adjacent to the first region of the substrate, and 
[2c] wherein each of the one or more vertical fins formed on the second region of the substrate includes a pillar core, a substrate pillar, and a flared pillar section between the pillar core and the substrate pillar, 
[2d] wherein the one or more vertical fins formed on the second region of the substrate include a different material than the one or more vertical fins formed on the first region of the substrate; and
[3a] a filler layer on the substrate, 
[3b] wherein a top surface of the filler layer intersects the flared fin section;
[4] a first punch-through stop (PTS) below each of the pillar cores; and 
[5] a second punch-through stop (PTS) below each of the fin cores.  

Claim 16 is distinguished from claim 10 by the addition of features [4] and [5], above.  As such, features [1a] through [3b] have been addressed above in the rejection of claim 10 over Jeong in view of any of Fang and Cheng-518, and said discussion is incorporated here by reference in its entirety.

With regard to features [4] and [5] of claim 16 and claim 17,
[4] a first punch-through stop (PTS) below each of the pillar cores; and 
[5] a second punch-through stop (PTS) below each of the fin cores.

As above, none of Jeong, Fang, and Cheng-518, teaches punch-through stops for the n-finFETs or p-finFETs and therefore neither teaches features [4] and [5] of claim 16 or claim 17.  
Fogel is applied as above in the rejection of claims 7 and 8 for showing that the first and second PTSs are obvious.  In addition, as pointed out above the first and second PTSs are made from different dopants for each of the n-finFETs and the p-finFETs.  As such, the features of claim 17 were also discussed above under claims 7 and 8 as is applied here as well.
This is all of the features of claims 16 and 17.

With regard to claim 18, Jeong modified according to either of Fang and Cheng-518 further teaches,
18. (Original) The semiconductor device of claim 17, wherein each of the fin cores 16 and each of the pillar cores 16 [modified to be SiGe as taught in either of Fang and Cheng-518] have a width that is less than the width, W1, of a lower fin section 13 below each of the fin cores 16 [as shown in any of Figs. 7-9 of Jeong].  

Claim 19 reads,
19. (Previously Presented) The semiconductor device of claim 18, further comprising, 
[1] a first gate structure on the one or more fin cores on the first region of a substrate, and 
[2] a second gate structure on the one or more pillar cores on the second region of a substrate, 
wherein 
[3] each of the one or more fin cores are silicon, and 
[4] each of the one or more pillar cores are silicon-germanium.  
16 and SiGe pillar cores 16 of Jeong/(Fang or Cheng) is obvious.  That discussion is incorporated here as well.
As explained above under the rejection of claims 1 and 2, the fin cores being Si and the pillar cores being SiGe is obvious.  That discussion is incorporated here as well.
This is all of the features of claim 19.

C. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518 and further in view of Fogel, as applied to claim 8 above, and further in view of Cheng-518.
Claim 9 reads,
9. (Original) The semiconductor device of claim 8, further comprising an isolation trench formed through the gate structure between fin cores on the first region of the substrate and the pillar cores on the second region of the substrate.  
The prior art of Jeong in view of either of Fang and Cheng-518 and further in view of Fogel, as explained above, teaches each of the features of claim 8. 
Cheng-518 further teaches that gate structures 72A on fins 30B and gate structure 72B fins 50B haves an isolation trench formed through the gate structure 72A, 72B therebetween (Cheng-518-518: ¶¶ 61-62, 75-76; Figs. 8A-8B, 15A-15B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include separate gate electrode structures in the device of Jeong/(Fang or Cheng-518)/Fogel, in order to allow independent optimization of the gate structures for each of the n-type finFETs and p-type finFETs as well as independent control of the n-type finFETs and p-type finFETs, as taught in Cheng-518. 

D. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518, as applied to claims 10 and 11 above, and further in view of US 2015/0228653 (“Cheng-653”).
Claim 12 reads,
12. The semiconductor device of claim 11, wherein the germanium concentration of the pillar core is in the range of about 10 at.% to about 85 at.%.  
The prior art of Jeong in view of either of Fang and Cheng-518, as explained above, teaches each of the features of claims 10 and 11. 
None of Fang and Cheng-518 teaches the concentration of Ge in the SiGe pillar core.
Cheng-653, like each of Fang and Cheng-518, teaches a CMOS finFET device including fins 15 and SiGe fins 20 (Cheng-653: ¶ 34).  Cheng-653 further teaches that the Ge concentration can be e.g. 10% to 80% (id.) for example greater than 25% (Cheng-653: ¶ 28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the Ge concentration in the SiGe material of either of Fang and Cheng-518 used in Jeong from which the pillar cores 16 of Jeong are etched to be from 10% to 80% because each of Fang and Cheng-518 is silent as to the amount of Ge in the SiGe such that one having ordinary skill in the art would use known Ge concentrations suitable for the same purpose of making SiGe fins of a p-finFET of a CMOS device, such as the Ge concentration taught in Cheng-653.
The claimed range is prima facie obvious without showing that it achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  

E. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518, and further in view of Cheng-653, as applied to claim 12 above, and further in Cheng-518.

13. The semiconductor device of claim 12, wherein the substrate is single crystal silicon.  
The prior art of Jeong in view of either of Fang, Cheng-518, and Cheng-653, as explained above, teaches each of the features of claim 12. 
None of Jeong, Fang, and Cheng-653 teaches that the silicon substrate is in a single crystal for despite this being a basic standard in the semiconductor industry in order to ensure the highest carrier mobility versus polycrystalline or non-crystalline materials as is exceedingly well known in the semiconductor arts.
Nonetheless, Cheng-518 further teaches that the Si substrate 130L is in the single crystal form (Cheng-518: ¶¶ 41, 60, 74).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the Si substrate of Jeong of single crystal form in order to ensure that the SiGe grown is also in single crystal form (Cheng-518: ¶ 48) and to ensure the highest carrier mobility in the finFETs versus polycrystalline forms of SiGe and Si.

F. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of either of Fang and Cheng-518 and further in view of Fogel, as applied to claims 16-19 above, and further in view of Fang and admissions in the Instant Application.
Claim 20 reads,
20. (Original) The semiconductor device of claim 19, wherein 
[1] the one or more vertical fins and gate structure on the first region of the substrate form a n-type field effect transistor (NFET), 
[2] the one or more vertical fins and gate structure on the second region of the substrate form a p-type field effect transistor (PFET), and 

The prior art of Jeong in view of either of Fang and Cheng-518 and further in view of Fogel, as explained above, discloses each of the features of claims 16-19. 
With regard to claim 20 read, Jeong modified according to either of Fang and Cheng-518 teaches,
20. (Original) The semiconductor device of claim 19, wherein 
[1] the one or more vertical fins [i.e. Si fins of Jeong or Jeong modified according to either of Fang and Cheng-518] and gate structure [claim 6 (supra)] on the first region [n-finFET region] of the substrate form a n-type field effect transistor (NFET) [as taught by either of Fang and Cheng-518], 
[2] the one or more vertical fins [i.e. Si/SiGe fins of Jeong modified according to either of Fang and Cheng-518] and gate structure [claim 6 (supra)] on the second region [p-finFET region] of the substrate form a p-type field effect transistor (PFET) [as taught by either of Fang and Cheng-518], and 
[3] the NFET and PFET are electrically coupled to form a complementary metal oxide semiconductor (CMOS) device [as taught in Lee and Lin (supra)].
With regard to claim [3], Fang states teaches that the semiconductor device is a CMOS and makes a distinction between a CMOS device and PMOS devices and NMOS devices existing separately as an independent device (Fang: ¶¶ 17, 21), as well as stating,
[0047] The FinFET device 400 may undergo further CMOS or MOS technology processing to form various features and regions known in the art.  For example, subsequent processing may form various contacts/vias/lines and multilayers interconnect features (e.g., metal layers and interlayer dielectrics) over the semiconductor substrate 410, configured to connect the various features or structures of the FinFET device 400.  For example, a multilayer interconnection includes vertical interconnects, such as conventional vias or contacts, and horizontal interconnects, such as metal lines. The various interconnection features may implement various conductive materials including copper, tungsten, and/or silicide. In one example, a damascene and/or dual damascene process is used to form a copper related multilayer interconnection structure.
(Fang: ¶ 47; emphasis added)    


V. Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814